In re: Buford Miller applying for Writ of Certiorari.
Granted and assigned for hearing on September 3, 1976, without prejudice to the right to complete the psychiatric examination.
The petition of the relator_in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable James C. Terrell, Jr., Judge of the Thirtieth Judicial District Court, for the Parish of Vernon, to transmit to the Supreme Court of Louisiana, on or before the 8th day of July, 1976, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the rela-tor_herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 3rd day of September, 1976, at 10 o’clock A.M., why the relief prayed for in the petition of the relator_should not be granted.